


110 HR 3940 IH: To amend the Deficit Reduction Act of

U.S. House of Representatives
2007-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3940
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2007
			Mr. Ellison (for
			 himself, Ms. McCollum of Minnesota,
			 Mr. Oberstar,
			 Mr. Walz of Minnesota, and
			 Mr. Peterson of Minnesota) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Deficit Reduction Act of
		  2005.
	
	
		1.RegulationsSection 6052(b) of the Deficit Reduction Act
			 of 2005 (42 U.S.C. 1396n note) is amended to read as follows:
			
				(b)Final
				RegulationsThe Secretary
				shall promulgate final regulations to carry out the amendment made by
				subsection (a) consistent with the notice and comment requirements in section
				553 of title 5, United States Code, except that the period of public comment on
				the proposed regulations shall be not less than 180 days. Consistent with the
				requirements of section 801(a)(1)(A) of title 5, United States Code, the final
				regulations shall take effect not less than 90 days after publication in the
				Federal Register or presentation to each House of the Congress or the
				Comptroller General, whichever occurs later.
				.
		
